DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oakley (GB 206,720).
In respect to claim 1, Oakley discloses a spike assembly comprising: a base 2; a spike formation operatively attached to the base and adapted to hold a plurality of sheets impaled on the spike formation, the spike formation including an elongated spike 3 extending between a base end and an impaling end, the base end operatively adapted for attachment to the base; a handle 5 operatively associated with the spike formation and relatively movable to apply force the said sheets; and a guide assembly 11/12/13 operatively adapted to guide movement of the handle relative to the spike formation (Figs 5-8).
In respect to claims 4, Oakley discloses the guide assembly including an elongate guide member 11 operatively attached to the base and coextensive with the spike (Fig. 8). 

Claims 1-3 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stolp (US 2,116,369).
In respect to claim 1, Stolp discloses a spike assembly comprising: a base 10; a spike formation operatively attached to the base and adapted to hold a plurality of sheets impaled on the spike formation, the spike formation including an elongated spike 16 extending between a base end and an impaling end, the base end operatively adapted for attachment to the base; a handle 26 operatively associated with the spike formation and relatively movable to apply force the said sheets; and a guide assembly 11 operatively adapted to guide movement of the handle relative to the spike formation (Fig. 1).
	In respect to claims 2 and 3, Stolp discloses the spike formation further comprising a tubular sheet sleeve 33 defining a spike slot slidably receiving the spike 16, the sheet sleeve including a sleeve collar 34 (Fig. 1).
	In respect to claims 13 and 14, Stolp discloses the guide assembly 11 being coextensive with the spike (Fig. 1).

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (GB 171,306).
In respect to claim 1, White discloses a spike assembly comprising: a base B; a spike formation operatively attached to the base and adapted to hold a plurality of sheets impaled on the spike formation, the spike formation including an elongated spike Q extending between a base end and an impaling end, the base end operatively adapted for attachment to the base (via N) (Figs. 1-2); a handle D operatively associated with the spike formation and relatively movable to apply force the said sheets; and a guide assembly C operatively adapted to guide movement of the handle relative to the spike formation (Fig. 4) [It is noted that Fig. 4 is a separate embodiment from Figures 1-2, however, the spike assembly is the same and omitted for clarity].
In respect to claims 4-6, White discloses an elongate guide member C and the handle D includes a guide member compartment (eyelet) E adapted to slidably receive the guide member C when force is applied to the handle (Fig. 4).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over White (GB 171,306) in view of Stolp (US 2,116,369).
White substantially discloses the claimed invention for the reasons stated above, but does not disclose a tubular sheet sleeve with a sleeve collar slidably received on the spike, however, Stolp teaches a this feature on a very similar invention for the reasons detailed above.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the spike taught in White with a tubular sheet sleeve in view of Stolp to provide permanent file for the impaled sheets, once removed from the spike (Col. 2, 15-20).


Allowable Subject Matter

Claims 7-12 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In respect to claims 7 and 17, none of the cited prior art anticipated or renders obvious all of the claimed subject matter of claims 1 and 4-7, particularly, “wherein the guide member compartment includes biasing means…”.   White discloses both a compartment, eyelet E, as well as a biasing means, particularly a coil spring, however, the biasing means is not included in the guide member compartment, rather, it is situated below the guide member compartment (eyelet) in the handle.  Claims 8-12 depend from claim 7 and Claims 18-20 depend from claim 17.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  O’Neil (US 1,705,306), Pilkinton (US 2,925,085), Gilbert (US 2,520,361), Anderson (US 2,469,540), Ferle (US 1,522,429), Wallace (US 562,444), and Stephenson (US 170,202), disclose similar inventions not provided by the IDS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637